Exhibit (a)(3) Application for Transfer Phoenix Transfer, Inc. 2401 Kerner Boulevard San Rafael, CA 94901 (866) 485-4690 Full Name of REIT: AmREIT, Inc. Number of Shares to be Transferred: Transferor (or Seller's) Information: REIT Shares are currently registered as follows: Shareholder Number Title: Address: City, State, Zip IRS Tax Identification Number Telephone: By executing this Form, the transferor(s) hereby certifies and represents possession of valid title and all requisite power to assign such interests and represents and warrants that the transfer effected hereby is made in accordance with all applicable federal and state securities law and regulation. The transferor(s) understands that the transfer may be made only in compliance with the Articles of Incorporation and Bylaws, as amended, of the Company. The signature(s) on this Form must correspond with the name(s) in which the transferor(s) hold the transferred Share. Reason for Transfer: (check one): For certain types of transfer, additional documentationmay be required Sale Re-registration (name change, divorce/separation, individual to trust, etc.) Death Gift Other (please specify) Signature Execution: Co-Transferor's Signature Date Transferor's Signature Date Co-Transferor's Signature Date (or Custodian's Signature for Qualified Plans) Place Medallion Guarantee Stamp here ALL SIGNATURES MUST BE GUARANTEED BY A MEMBER OF AN APPROVED MEDALLION SIGNATURE GUARANTEE PROGRAM California Residents: It is unlawful to consummate a sale or transfer of limited partnership interests or any interests therein, or to receive any compensation therefore, without the prior written consent of the commissioner of Corporations of the State of California, except as permitted by the Commissioner's rules.
